     Case 5:20-cv-02509-SB-AGR Document 15 Filed 04/04/21 Page 1 of 2 Page ID #:16



 1
 2
                                                                             JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11      RAUL PEREZ,                             )      No. CV 20-2509-SB (AGR)
12                                              )
                    Plaintiff,                  )
13                                              )
                            v.                  )      ORDER OF DISMISSAL
14                                              )
        RALPH DIAZ, et al.,                     )
15                                              )
                    Defendants.                 )
16                                              )
                                                )
17                                              )

18
19            On October 26, 2020, Plaintiff, who is proceeding pro se and in forma

20     pauperis, filed a civil rights complaint under 42 U.S.C. § 1983 in the United States

21     District Court for the Eastern District of California. The case was transferred to

22     this judicial district.

23            Plaintiff asserts Section 1983 claims asserting violations of the Equal

24     Protection Clause (Claim One), the Eighth Amendment (Claim Three), the Fourth

25     Amendment (Claim Four) and the First Amendment (Claims Five and Six), claims

26     under 42 U.S.C. §§ 1985 and 1986 (Claim Two), and four pendent state law

27     claims under Cal. Civ. Code §§ 52.1 and 51.7. (Dkt. No. 1, ¶¶ 7-29.) He seeks

28     unspecified declaratory relief, damages, civil penalties under Cal. Civ. Code § 52,
     Case 5:20-cv-02509-SB-AGR Document 15 Filed 04/04/21 Page 2 of 2 Page ID #:17



 1     and injunctive relief from the CDCR Secretary “of proper training of CDCR staff.”
 2     (Id. at 14.)
 3           On December 21, 2020, the Court dismissed the Complaint with leave to
 4     file a First Amended Complaint within 30 days after entry of the order. The Court
 5     warned Plaintiff that failure to file a timely First Amended Complaint will result in
 6     dismissal of this action.
 7           Plaintiff failed to file a First Amended Complaint or request an extension of
 8     time to do so.
 9           Accordingly, IT IS ORDERED that this action is DISMISSED.
10
11            IT IS SO ORDERED.
12
13
14     DATED: April 4, 2021                    ______ ___________________________
                                                    STANLEY BLUMENFELD, JR.
15                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
